FILED
                            NOT FOR PUBLICATION                                 JUL 14 2015

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEPARTMENT OF EDUCATION,                         No. 13-16123
STATE OF HAWAII,
                                                 D.C. No. 1:12-cv-00438-LEK-
              Plaintiff - Appellee,              BMK

  v.
                                                 MEMORANDUM*
PATRICK P.; GORDEAN L.-W.;
THOMAS W.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                     Argued and Submitted February 18, 2015
                               Honolulu, Hawaii

Before: TASHIMA, N.R. SMITH, and FRIEDLAND, Circuit Judges.

       Defendants-Appellants Patrick P., Gordean L.-W., and Thomas W.

(Patrick’s mother and step-father, respectively) appeal the district court’s reversal

of the Administrative Hearing Officer’s (“AHO”) decision. The AHO had



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
concluded that Patrick was eligible for special education services under the

Individuals with Disabilities Act of 2004 (“IDEA”), 20 U.S.C. §§ 1400-1450.

Patrick challenges the district court’s decision in two ways. First, Patrick alleges

that the district court did not provide the AHO with the appropriate level of

deference. Second, Patrick contends that the district court erred by determining

that Patrick was not eligible for special education benefits under the IDEA. We

have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. When a district court reviews an AHO’s determination concerning a

student’s eligibility under the IDEA, the district court is to “read the administrative

record, consider the new evidence, and make an independent judgment based on a

preponderance of evidence and giving due weight to the hearing officer’s

determinations.” Capistrano Unified Sch. Dist. v. Wartenberg, 59 F.3d 884, 892

(9th Cir. 1995). To give “due weight,” the district court “must consider the

[AHO’s] findings carefully and endeavor to respond to the hearing officer’s

resolution of each material issue. After such consideration, the court is free to

accept or reject the findings in part or in whole.” Michael P. v. Dep’t of Educ., 656

F.3d 1057, 1066 (9th Cir. 2011). Ultimately, “[h]ow much deference to give state

educational agencies, however, is a matter for the discretion of the courts.” J.W. ex




                                           2
rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 438 (9th Cir. 2010) (quoting

Gregory K. v. Longview Sch. Dist., 811 F.2d 1307, 1311 (9th Cir. 1987)).

      The district court did not abuse its discretion by giving the AHO’s decision

only minimal deference. A district court abuses its discretion when it bases its

decision “on an inaccurate view of the law or a clearly erroneous finding of fact.”

C.W. v. Capistrano Unified Sch. Dist., 784 F.3d 1237, 1244 (9th Cir. 2015). The

district court applied the correct legal standard and found that the AHO’s decision

was not sufficiently “thorough and careful” to warrant more than minimal

deference. The district court spent a significant portion of its decision responding

to the AHO’s findings and conclusions regarding Ms. Hui’s classroom

observations. After carefully considering the AHO’s findings, the district court

was “free to accept or reject the findings in part or in whole.” Michael P., 656

F.3d at 1066. Although the district court could have explained more thoroughly its

finding that the AHO “glosse[d] over considerable factual testimony that

contradicts [its] findings,” the finding is not clearly erroneous. Because the district

court applied the correct law and did not rely on a clearly erroneous finding of fact,

we cannot say that the district court abused its discretion by rejecting the AHO’s

conclusions regarding Ms. Hui’s classroom observations and by providing the

AHO’s decision only minimal deference.


                                           3
      2. After finding that the AHO’s decision warranted only minimal deference,

the district court was to “make an independent judgment based on a preponderance

of evidence.” Wartenberg, 59 F.3d at 892. We review a district court’s findings of

fact in IDEA cases for clear error, and review its conclusions of law de novo.

Seattle Sch. Dist., No. 1 v. B.S., 82 F.3d 1493, 1499 (9th Cir. 1996), abrogated in

part on other grounds by Schaffer v. Weast, 546 U.S. 49, 56-58 (2005). The

district court did not err by concluding that Patrick was not eligible for special

education benefits under the specific learning disability classification.

      [A] child will be deemed eligible for special education under the
      “specific learning disability” classification if she satisfies two sets of
      criteria. First, the child must demonstrate either (1) inadequate
      achievement, or (2) a severe discrepancy between achievement and
      ability. Second, the child must demonstrate either (1) insufficient
      progress, or (2) a pattern of strengths or weaknesses in performance
      consistent with a “specific learning disability.”

Michael P., 656 F.3d at 1069 (citations omitted). In the proceedings before the

district court, the Hawaii Department of Education (“DOE”) bore the burden to

show that Patrick did not meet the eligibility criteria. See L.M. v. Capistrano

Unified Sch. Dist., 556 F.3d 900, 910 (9th Cir. 2009). To show that Patrick was

achieving adequately and did not demonstrate a severe discrepancy between

achievement and ability (as required by the first set of criteria), the DOE presented

evidence that (1) Patrick performed well in his classroom and was generally


                                           4
engaged with his classes, (2) he was receiving good grades at the private school

and had done so through subsequent semesters, and (3) he was receiving only “tier

one” accommodations (or those accommodations that may be provided to all

students, both general and special education) at his private school. The district

court relied on this evidence and found that Patrick failed to satisfy the first prong

of the eligibility analysis, and was therefore not eligible for special education

benefits under the IDEA. These findings of fact were not clearly erroneous, and

the district court did not err in applying those facts to the eligibility requirements.

      AFFIRMED.




                                           5